IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TONY LYLES
Plaintiff,
V. No. 14 C 1406
SGT. GAMBINO, ET. AL. Magistrate Judge Jeffrey T. Gilbert
Defendants.

 

MEMORANDUM OPINION AND ORDER

This case is set for trial and is now before the Court on the parties’ pretrial motions in
limine [ECF Nos. 208, 209]. For the reasons discussed below, the Court denies Defendants’
Motion in Limine No. 1; grants in part and denies in part Defendants’ Motion in Limine No, 2 and
Plaintiff's related Motion in Limine No. 1; grants in part and denies in part Defendants’ Motion in
Limine No. 4; and denies Defendants’ Motion in Limine No. 5. In addition, the Court grants
Defendants’ Motion for Leave to Withdraw Motion in Limine No. 3 [ECF No. 216] and denies
Defendants’ Motion in Limine No. 3 as moot.

BACKGROUND

Plaintiff Tony Lyles is a former pre-trial detainee in Cook County, Illinois. He was held at
the Cook County Jail from approximately February of 2013 until September of 2015. At three
separate court appearances — on July 24, 2013, November 18, 2013, and December 19, 2013 —
Plaintiff alleges Cook County correctional officers violated his constitutional rights. On July 24,
2013, Plaintiff alleges that he sustained injuries to his left shoulder, back, wrist, and neck when he

was attending a court appearance in his criminal case and that Sergeant Joe Gambino and Officer
Fitzpatrick Allen refused his requests for medical attention; specifically, that he be taken to
Cermak Health Services. On November 18, 2013, Plaintiff attended another court appearance
where he alleges that Officer Seropian pushed him while leading him out of the courtroom and
yanked on his handcuffs, reinjuring his shoulder, back, neck, and wrist. Plaintiff further alleges
that Sergeant Gambino refused to take him to a doctor, despite his complaints of pain. Finally, at
a court appearance on December 19, 2013, Plaintiff alleges Officer Seropian handcuffed Plaintiff
too tightly behind his back, causing pain to his wrists and shoulders. Plaintiff further claims Officer
Edward Hopkins! grabbed Plaintiff from behind and dragged him from the courtroom, causing
pain and injury on that same date. According to Plaintiff, both officers failed to intervene to prevent
injury by the other.

This case is set for a pretrial conference on November 1, 2019. The jury trial is set to begin
on November 12, 2019.

ANALYSIS

Although not specifically contemplated by the Federal Rules of Evidence, inherent in the
Court’s power in managing trials is the ability to rule on motions in limine. Luce v. United States,
469 U.S. 38, 41 n.4 (1984); see also United States y. Caputo, 313 F.Supp.2d 764, 767-68 (N.D.
Ill. 2004), The court has broad discretion to rule on evidentiary questions raised in motions in
limine, Jenkins v. Chrysler Motors Corp., 316 F.3d 663, 664 (7th Cir. 2002), and may use this
discretion to eliminate evidence “that clearly ought not be presented to the jury because [it] clearly
would be inadmissible for any purpose.” Jonasson vy, Lutheran Child & Family Sves., 115 F.3d

436, 440 (7th Cir. 1997); Caputo, 313 F. Supp. 2d at 768. The party seeking to exclude evidence

 

' Officer Hopkins is no longer a party to this case. [ECF No. 197]. However, all parties apparently agree
that Officer Hopkins’ alleged conduct on December 19, 2013, is relevant to the claims against Officer
Seropian on the same date. Testimony therefore is likely to be elicited concerning Officer Hopkins’ alleged
conduct at trial. See Proposed Pretrial Order [ECF No. 211].

2
bears the burden of establishing the evidence is “not admissible for any purpose.” Mason v. City
of Chicago, 631 F. Supp. 2d 1052, 1056 (N.D. Ill. 2009). “Unless evidence meets this high
standard, evidentiary rulings should be deferred until trial so that questions of foundation,
relevancy and potential prejudice may be resolved in proper context.” Hawthorne Partners v.
AT&T Tech,, Inc., 831 F.Supp. 1398, 1400 (N.D. Ill. 1993). For this reason, rulings in limine may
also be subject to alteration or reconsideration during the course of trial. United States v. Connelly,
874 F.2d 412, 416 (7th Cir. 1989); Hawthorne Partners, 831 F.Supp. at 1401 (“Denial of a motion
in limine does not necessarily mean that all evidence contemplated by the motion will be admitted
at trial. Denial merely means that without the context of trial, the court is unable to determine
whether the evidence in question should be excluded. The court will entertain objections on
individual proffers as they arise at trial, even though the proffer falls within the scope of a denied
motion in limine.”).

I. Defendants’ Motion in Limine No. 1 to Bar Reference to any Alleged Failure to
Comply with Jail Procedures or General Orders

Defendants’ first motion in limine asks the Court to bar any reference to the Cook County
Jail’s policies and procedures and the Cook County Sheriff's Department’s General Orders. In
response, Plaintiff asserts that he does not have copies of the general orders or jail procedures, but
if he did, they may be “relevant or probative to [his] claim that the defendants violated his
constitutional rights.” Plaintiff's Responses to Defendants’ Motions in Limine [ECF No, 213] at
p. 2. Plaintiff therefore says the Court should deny Defendants’ motion as premature. Although it
ordinarily would be dispositive of the issue that Plaintiff concedes he does not possess — and thus
presumably cannot introduce into evidence — the policies, procedures, or general orders that are
the subject of this Motion, both parties nevertheless substantively address the possible

admissibility of such evidence at trial. However, the Court is reluctant to issue an advisory opinion
on whether nonspecific policies, procedures, and orders would be admissible in this case for a yet
undisclosed purpose. Should the issue be raised more concretely at trial, the parties must do so
outside the presence of the jury and be prepared to address the following governing legal
principles.

The admissibility of law enforcement policies or procedures, such as those propounded by
the Cook County Jail and Cook County Sheriffs Department, is a question of relevance within the
meaning of the Federal Rules of Evidence. FED.R.Evip. 401, 402, 403. Evidence that has “any
tendency to make the existence of any fact that is of consequence...more probable or less probable
than it would be without the evidence,” is relevant and generally admissible, absent a reason for
its exclusion. FED.R.EVID. 401, 402. “To be relevant, evidence need not conclusively decide the
ultimate issue in a case, nor make the proposition appear more probable, but it must in some degree
advance the inquiry.” E.E.O.C. v. Indiana Bell Telephone Co., 256 F.3d 516, 533 (7th Cir. 2001)
(internal quotations and citations omitted).

It appears to be beyond debate in this Circuit that the “violation of police regulations or
even a state law is completely immaterial as to the question of whether a violation of the federal
constitution has been established” in § 1983 claims.” Thompson v. City of Chicago, 472 F.3d 444,
454 (7th Cir. 2006); see also Williams v. Shah, 927 F.3d 476, 479 n.1 (7th Cir. 2019); Florek v.

Village of Mundelein, 649 F.3d 594, 602-03 (7th Cir. 2011); England v. Allen, 2019 WL 2743481,

 

* Since Thompson, the Seventh Circuit has cautioned that the door is not completely closed on the relevance
of violations of police procedures to § 1983 litigation. However, “to the extent that the door [to admitting
evidence of police policy and procedures] remains open under Thompson, it is only slightly ajar.” Ratliff v.
City of Chicago, 2012 WL 5845551, at *2 (N.D. Ill. 2012). Law enforcement policies, procedures, or
general orders may be relevant, for example, in a case involving expert testimony “where specialized
knowledge of law-enforcement custom or training would assist the jury in understanding the facts or
resolving the contested issue” consistent with Rule 702. United States v. Brown, 871 F.3d 532, 537 (7th
Cir. 2017). In this case, however, there has been no expert testimony proposed, nor any showing that
specialized knowledge would assist the jury in any way.

4
at *5 (N.D. Ill. 2019); Jones v. City of Chicago, 2017 WL 413613, at *3-4 (N.D. Ill. 2017);
Patterson v. City of Chicago, 2017 WL 770991, at *7 (N.D. Ill. 2017). This is because § 1983
“protects plaintiffs from constitutional violations, not violations of state laws or, in this case,
departmental regulations and police practices.” Thompson, 472 F.3d at 454 (citing Scoft v.
Edinburg, 346 F.3d 752, 760 (7th Cir. 2003); Pasiewicz v. Lake County Forest Preserve Dist., 270
F.3d 520, 526 (7th Cir. 2001); Soller vy. Moore, 84 F.3d 964, 969 (7th Cir. 1996)). Although it
cannot be said that “evidence of police policy or procedure will never be relevant to the objective-
reasonableness inquiry,” where § 1983 claims involve “facts that people of common understanding
can easily comprehend,” the “everyday experience of lay jurors fully equips them to answer the
reasonableness question” without aid from law enforcement policies or procedures. Brown, 871
F.3d at 538 (quoting United States v. Lundy, 809 F.2d 392, 395 (7th Cir. 1987)); see also Fields v.
City of Chicago, 2018 WL 1652093, at *7 (N.D. Ill. 2018). Therefore, absent a showing that
evidence of police policies or procedures will advance the jury’s inquiry into whether, for example,
Defendants used excessive force or acted with deliberate indifference to Plaintiff's medical needs
in this case, presenting “evidence that a police officer violated a police department rule is highly
prejudicial and distracting in a § 1983 case.” Patterson, 2017 WL 770991, at *7 (citing Jones,
2017 WL 413613, at *3-4).

As stated above, without any context, the Court is unable to determine whether any
policies, procedures, or general orders that may be at issue should be excluded. Defendants’
Motion in Limine No. 1 is therefore denied without prejudice. Should circumstances change, the
Court will revisit this ruling as necessary based on the legal principles discussed above. Connelly,

874 F.2d at 416; Hawthorne Partners, 831 F.Supp. 1398.
Il. Defendants’ Motion in Limine No. 2 to Admit Evidence of Plaintiffs 2015 Felony

Convictions, Including the Nature of his Crimes, and Plaintiff’s Motion in Limine

No. 1 to Bar Reference to the Same

Defendants move to admit the following three of Plaintiff's felony convictions into
evidence: (1) possession with the intent to manufacture or deliver between 1 and 15 grams of
heroin (July 24, 2015, 13CR0612201); (2) possession with the intent to manufacture or deliver a
controlled substance (July 24, 2015, 13CR0612401); and (3) possession with the intent to
manufacture or deliver a controlled substance (September 8, 2015, 13CR0612101). Defendants’
Motions in Limine [ECF No. 209] at p. 3. Plaintiff moves to limit evidence of the above criminal
convictions to a single conviction of a non-violent offense, or in the alternative, “one single drug
offense...limited to a short and concise description of the offense as felony manufacture/delivery
of heroin.” Plaintiff's Motion in Limine [ECF No. 208] at § 4.

Federal Rule of Evidence 609 provides that “for a crime that, in the convicting jurisdiction,
was punishable by death or by imprisonment for more than one year, the evidence...must be
admitted, subject to Rule 403, in a civil case...in which the witness is not a defendant.” FED. R.
Evib, 609(a)(1)(A). The familiar Rule 403 balancing test further guides the Court that it “may
exclude relevant evidence if its probative value is substantially outweighed by a danger of one or
more of the following: unfair prejudice, confusing the issues, misleading the jury, undue delay,
wasting time, or needlessly presenting cumulative evidence.” FED. R. Evip. 403.

In determining the admissibility of evidence under Rule 609(a)(1)(A), the Court’s exercise
of its discretion is guided by five factors articulated in United States v. Mahone, 537 F.2d 922 (7th
Cir, 1976). The Court should consider: “(1) the impeachment value of the prior crime; (2) the point
in time of the conviction and the witness’s subsequent history; (3) the similarity between the past

crime and the charged crime; (4) the importance of the defendant’s testimony; and (5) the centrality
of the credibility issue.” United States v. Montgomery, 390 F.3d 1013, 1015 (7th Cir. 2004). Not
every Mahone factor will apply in civil cases, but “the same general concerns may illuminate the
court’s analysis.” Buchanan v. McCann, 2012 WL 1987917, at *1 (N.D. Il, 2012) (citing Anderson
v. City of Chicago, 2010 WL 4928875, at *2-3 (N.D. Ill. 2010)).

Having considered each of the Mahone factors and weighed the probative value and
prejudicial effect of the convictions at issue, the Court finds the fact, but not the nature, of
Plaintiff’s three prior convictions, is admissible under Rule 609(a)(1)(A). Taking each factor in
turn, there is some impeachment value to the fact that Plaintiff has been convicted of three felonies.
As the Seventh Circuit has explained, “[t]he rationale for...allowing a prior crime to be used to
undermine testimony is that a person who has committed a serious crime is more likely than a law-
abiding person to lie on the stand even if the case in which he is testifying has nothing to do with
that crime.” Schmude v. Tricam Indus., Inc., 556 F.3d 624, 627 (7th Cir. 2009). Furthermore, the
fact that Plaintiff was convicted of three felonies, not one, adds to the impeachment value of
Plaintiff's criminal history. Hill v. City of Chicago, 2011 WL 2637214, at *2 (N.D. Ill. 2011)
(“evidence of multiple convictions may communicate something different to the jury than would
evidence of only one”). Though Plaintiff's prior convictions do not have the impeachment value
of a crime involving dishonesty, the first factor does weigh slightly in favor of admitting Plaintiff's
three felony convictions here.

The second factor, the recency of Plaintiffs felony convictions, also weighs in favor of
allowing Defendants to impeach Plaintiff with his prior criminal history. All three of Plaintiff's
convictions occurred not just within the last ten years — the floor for admissibility under Rule 609

— but within the last five. Plaintiff was also convicted of all three crimes after this lawsuit was filed
and is still serving his fifteen-year concurrent sentence in the Illinois Department of Corrections
for those convictions. The ten-year clock under Rule 609, therefore, has not even begun to toll.

Although the third factor does not apply to civil cases, both the fourth and fifth factors
weigh heavily in favor of admission. Plaintiff is a crucial witness in this case, as Plaintiff's own
testimony likely will be needed to support most, if not all, of his claims against the named
Defendants. The jury will need to determine whether Plaintiff's account of the July 24, 2013,
November 18, 2013, and December 19, 2013 incidents is more or less believable than that of the
Defendant officers, making Plaintiff's testimony and credibility of central importance. See, e.g.,
United States v. Nururdin, 8 F.3d 1187, 1192 (7th Cir. 1993) (emphasizing that under the fourth
and fifth Mahone factors, “the defendant’s testimony and the credibility issue [were] both critical
to the outcome of this case because defendant and the officers offered conflicting accounts of the
events leading to defendant’s arrest.”).

Based on the above analysis, there is probative value to the fact that Plaintiff has been
convicted of three felonies in the last five years, especially given the central nature of Plaintiff's
testimony and credibility at trial. This probative value does not extend, however, to the drug-related
nature of Plaintiff's convictions, as Defendants have not shown that the types of crimes of which
Plaintiff was convicted have any more bearing on Plaintiff's credibility than the mere fact that
Plaintiff is a convicted felon. Nor is the relevance of the nature of Plaintiff's crimes apparent to
the Court based on the current record. In weighing the probative value against the prejudicial effect
of this information, therefore, the Court is persuaded by the Seventh Circuit’s recent
admonishments that “the compromise of admitting a sanitized version of the crimes to lessen [the]
prejudice — referring only to [an individual’s] incarceration for felonies — is permissible and often

preferred.” Miller v. Gonzales, 746 F. App’x 537, 540 (7th Cir. 2018) (citing Old Chief v. United
States, 519 U.S. 172, 174 (1997); Schmude, 556 F.3d at 627). In the specific context of drug-
related felonies, the Seventh Circuit has similarly warned that “evidence that a witness has used
illegal drugs may so prejudice the jury that it will excessively discount the witness’ testimony.”
United States v. Galati, 230 F.3d 254, 262 (7th Cir. 2000) (quoting United States v. Neely, 980
F.2d 1074, 1081 (7th Cir. 1992)). Given that “presenting a § 1983 plaintiff's criminal history to
the jury presents a substantial risk that the jury will render a defense verdict based not on the
evidence but on emotions or other improper motives, such as a belief that bad people should not
be permitted to recover from honorable police officers,” Barber v. City of Chicago, 725 F.3d 702,
714 (7th Cir. 2013), the Court believes admitting the fact of Plaintiff's three felony convictions,
without reference to the specific crimes, strikes an appropriate balance in this case under Rule 609
and Rule 403. See also Gora y. Costa, 971 F.2d 1325, 1331 (7th Cir. 1992) (courts must be “careful
to ensure that a civil rights plaintiff's criminal past is not used to unfairly prejudice him”), Any
potential danger of unfair prejudice, confusing the issues, or misleading the jury in this case will
be further mitigated by the Court providing the appropriate limiting instruction to the jury
explaining the proper use of prior convictions in impeaching a witness at trial. See, e.g, Seventh
Circuit Pattern Civil Jury Instructions 1.15.

In support of their argument that the jury must be aware of the types of crimes of which
Plaintiff was convicted in order to judge Plaintiffs credibility adequately, Defendants rely on
Wilson y. City of Chicago, 6 F.3d 1233, 1237 (7th Cir. 1993) and Campbell v. Greer, 831 F.2d 700
(7th Cir. 1987). Yet Wilson specifically cautioned district courts against allowing a Defendant to
elicit the details underlying Plaintiff's conviction unless the details bear “directly on his

credibility,” a specific showing Defendants have not, as best the Court can determine, even
attempted, let alone succeeded at making. Wilson, 6 F.3d at 1237 (citing Gora, 971 F.2d at 1330;
Geitz v, Lindsey, 893 F.2d 148, 151 (7th Cir. 1990); Campbell, 831 F.2d at 707).

Similarly, Defendants rely on Campbell without mention of the fact that Rule 609 was
amended after Campbell to expressly incorporate the balancing of probative value against
prejudice under Rule 403. Campbell, therefore, reflects an incomplete view of the current
standards admissibility of evidence under Rule 609. It is no longer the case that “[t]he crime must
be named” without due consideration of the probative value and prejudicial effect of the
convictions at issue — the very position Defendants advance. Defendants’ Motions in Limine [ECF
No. 209] at p. 4 (citing Campbell, 831 F.2d at 707). Rather, the Court should be — and has been in
this case — guided by the Mahone factors and the familiar Rule 403 balancing test to determine
whether, and to what extent, Plaintiffs criminal history is admissible as impeachment evidence
under Rule 609.°

On balance, Defendants’ impeachment of Plaintiff at trial under Rule 609 will be limited
to the “sanitized” fact of Plaintiff's three felony convictions. Miller, 746 F. App’x at 540. Absent
a change in circumstance, Connelly, 874 F.2d at 416; Hawthorne Partners, 831 F.Supp. 1398,

Defendants will not be permitted to elicit any details or descriptions of those crimes. Defendants’

 

> Other than brief citations to Campbell and Wilson, Defendants present no factual or legal support for their
argument that the type of crimes for which Plaintiff was convicted is particularly relevant to this § 1983
case. However, the Court independently is aware that “there is authority indicating that convictions for drug
smuggling and drug dealing are probative of credibility.” United States v. Smith, 181 F. Supp. 2d 904, 909
(N.D. Ill. 2002) (citing United States v. Hayes, 553 F.2d 824, 828 (2d Cir. 1977); United States v. Ortiz,
553 F.2d 782, 784 (2d Cir. 1977); United States v. Alexander, 48 F.3d 1477, 1488 (9th Cir. 1995)
(conviction for drug possession “for sale”); United States v. Cordoba, 104 F.3d 225, 229 (9th Cir. 1997)
(possession with intent to distribute)). The Court acknowledges the above authority, but applying Rule 403,
finds the Seventh Circuit’s more recent admonishments regarding the substantial risk of prejudice in
presenting a § 1983 plaintiff's criminal history to the jury outweigh the probative value of the drug-related
nature of Plaintiff's convictions in this case. That is particularly true here given Defendants’ failure to
present any legal argument or authority on the issue.

10
Motion in Limine No. 2, and Plaintiffs corollary Motion in Limine No. 1, therefore are granted in
part and denied in part.

III. Defendants’ Motion in Limine No. 3 to Limit Reference to Previously Dismissed
Excessive Force Claim Involving Seropian

The parties met, conferred, and reached an agreement regarding Defendants’ Motion in
Limine No. 3. [ECF No. 216]. Based on that agreement, Defendants moved to withdraw Motion
in Limine No. 3 [ECF No. 216], a Motion the Court hereby grants. Defendants’ Motion in Limine
No. 3 therefore is withdrawn and, to the extent a ruling is required, denied as moot.

IV. Defendants’ Motion in Limine No. 4 to Bar Evidence of or Reference to the Office of
Professional Review’s (“OPR”) Investigation of Defendants, Including the Testimony
of Carl Singletary, Jr.

Defendants further move to bar any evidence of, or reference to, OPR investigations
involving Defendants. Both parties agree that statements related to Plaintiff's claims made by
Defendants to OPR investigators — namely Investigator Carl Singletary, Jr. — may be used for
impeachment purposes. Defendants’ Replies in Support of Their Motions in Limine [ECF No. 215]
at p. 3; Plaintiff's Responses to Defendants’ Motions in Limine [ECF No. 213] at p. 3. The parties
further agree that the substantive findings of the OPR investigation shall not be admitted.
Defendants’ Replies in Support of Their Motions in Limine [ECF No. 215] at p. 3; Plaintiffs
Responses to Defendants’ Motions in Limine [ECF No. 213] at p. 4. The Court is in accord on both
points, as the potential prejudice from testimony regarding the substantive findings of the OPR
investigation would substantially outweigh the limited probative value of such findings for the
jury. See, e.g., Delgado vy. Mak, 2008 WL 4367458, at *2 (N.D. III. 2008),

Beyond the potential impeachment value of statements made by Defendants to an OPR
investigator, Plaintiff also raises a possibility, which Defendants do not address, that Defendants’

prior statements may qualify as admissions by a party opponent under Federal Rule of Evidence

in|
801(d)(2)(A). Without knowing the specific contents of the statements at issue and the party
against whom they would be offered, however, the Court cannot determine whether the statements
would be admissible. The Court therefore reserves its ruling on this point until trial. Hawthorne
Partners, 831 F.Supp. at 1401 (denial of a motion in Jimine may mean “that without the context of
trial, the court is unable to determine whether the evidence in question should be excluded.”).
Plaintiff further argues that the mere fact that an OPR investigation occurred should be
adinissible, though it is not clear for what purpose. Plaintiff cites a lone case, Thompson v. City of
Chicago, 2004 WL 5655801, at *1 (N.D. Ill. 2004), in support of that proposition, suggesting that
“(cJourts ruling on motions seeking to bar internal affairs investigations have not barred all
evidence of the investigations.” Plaintiffs Responses to Defendants’ Motions in Limine [ECF No.
213] at p. 4. Thompson, in fact, says the opposite. In Thompson, the court noted that under Rule
403, the probative value of any evidence related to the internal affairs investigation was
substantially outweighed by the danger of unfair prejudice. As a result, the court barred the
testimony of internal affairs investigators, including their opinions regarding the internal police
investigations, as well as the findings of the investigation. Thompson, 2004 WL 5655801, at *1.
In keeping with other authority in this circuit, the plaintiff was permitted to use the evidence,
“where appropriate, for impeachment purposes,” but not for any other reason. /d. Thompson
therefore does not convince the Court that there is any probative value to admitting the mere fact
of an internal investigation against the Defendant officers in this case. Conversely, the prejudicial
effect of such evidence, especially without any context, is high. Under Rule 403, therefore,
Plaintiff is barred from eliciting at trial the mere fact that Defendants were investigated by OPR.
For the above reasons, Defendants’ Motion in Limine No. 4 is granted in part and denied

in part. Plaintiff will be permitted to use the testimony of OPR Investigator Singletary for the

I2
limited purposes of impeachment and introducing an admission by a party-opponent, provided he
can do so within the confines of the applicable Federal Rules of Evidence. Plaintiff is barred from
eliciting testimony of the mere fact of an OPR investigation into Defendants’ conduct on July 24,
2013, November 18, 2013, and December 19, 2013. By agreement, the parties shall not seek to
admit the findings of any OPR investigation at trial.

V. Defendants’ Motion in Limine No. 5 to Bar Deposition Testimony of Darryl Evans

Finally, Defendants move to bar the testimony of Darryl Evans in its entirety. Mr. Evans
has been proffered as a witness for the Plaintiff and his deposition testimony was presented to the
Court for review in the Joint Pretrial Order. Plaintiff highlighted in yellow the portions of Evans’s
deposition testimony he proposed to read into evidence at trial. Defendants, however, have not
delineated any particularized objections to Mr. Evans’ proposed deposition testimony. Instead,
they argue it should be excluded in its entirety because it “largely consists of inadmissible hearsay
that is not within any recognized exception, and is otherwise irrelevant.” Defendants’ Replies in
Support of Their Motions in Limine [ECF No, 215] at p. 7.

The Court’s Standing Order Concerning Preparation of a Final Pretrial Order establishes a
procedure for addressing deposition testimony that a party proposes to use at trial and an opposing
party’s objections to that testimony. Defendants did not comply with that Order in that they failed
to mark any particular objections to the testimony Plaintiff proposes to admit at trial. Had
Defendants done so, Plaintiff would have had an opportunity to respond to Defendants’ objections
and, among other things, articulate any applicable exception to the rule against hearsay into which

they would argue the testimony falls.*

 

“ The Court’s Standing Order Concerning Preparation of a Final Pretrial Order provides, in relevant part,
as follows: “For each witness whose deposition will be used, the party that intends to call that witness shall
submit the witness’s deposition transcript with the testimony the party intends to read to the jury highlighted
in yellow. The opposing party shall highlight its counter-depositions in pink. Any party that objects to the

13
Defendants’ Motion in Limine No. 5. is denied without prejudice for these reasons. The
Court will address this issue further at the pretrial conference. Defendants should come to the
conference prepared to articulate their objections to Evans’ proposed deposition testimony by page
and line number stating the basis for the objection. Plaintiff should come to the pretrial conference
prepared to address those objections. If possible, Defendants should provide to Plaintiff their
objections and the basis for those objections even before the pretrial conference. The Court will
address Defendants’ objections and Plaintiff's responses to them at the pretrial conference.

CONCLUSION

For all the reasons discussed above, the Court denies Defendants’ Motion in Limine No. 1.
Defendants’ Motion in Limine No. 2 and Plaintiff's Motion in Limine No. | are granted in part and
denied in part, as they address identical issues. The Court further grants Defendants’ Motion for
Leave to Withdraw Motion in Limine No. 3 [ECF No. 216] and denies Defendants’ Motion in
Limine No. 3 as moot. Finally, the Court grants in part and denies in part Defendants’ Motion in
Limine No. 4 and denies Defendants’ Motion in Limine No. 5.

It is so ordered.

 

ted Stafes Magistrate Judge

Dated: October 31, 2019

 

other party’s designations shall submit a list of its objections by page and line number and the basis for the
objection. The opposing party shall submit its response to such objections. This can be done in separate
documents or in a side-by-side presentation in a Word table or Excel spreadsheet. The basis for an objection
and the response shall be stated as succinctly as possible with appropriate citations to evidentiary rules or
case law. Objections not made in the pretrial order will be deemed waived absent a showing of good cause.
If the Court will be called upon to rule upon objections, a copy of the deposition is to be provided with the
pretrial order.”

14
